Appellant was convicted upon his trial in the district court of Cherokee county under an indictment for murder, of the offense of aggravated assault, and his punishment fixed at eighteen months in the county jail.
Appellant was indicted for killing one Jessie Green by striking him with a base-ball bat and upon the trial and under the charge of the learned trial judge the jury found him guilty and assessed his penalty as above indicated. We find in the record no bills of exception or statement of facts. The indictment is in conformity with law and the charge of the court correctly submits the issues, and there being no error apparent in the record, an affirmance will be ordered.
Affirmed. *Page 25